423 F.2d 1290
UNITED STATES of America, Plaintiff-Appellee,v.Larry Aaron HOWZE, Appellant.
No. 24313.
United States Court of Appeals,
Ninth Circuit.March 25, 1970.Rehearing Denied July 2, 1970.

Edward J. Wallin (argued), Asst. U. S. Atty., Eric A. Nobles, Asst. U. S. Atty., Wm. Matthew Byrne, U. S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, ELY and TRASK, Circuit Judges.
PER CURIAM:


1
The judgment of conviction is affirmed.


2
The draft board gave Howze a I-O, conscientious objector classification.  He declined as a Jehovah's Witness to make a selection among three choices of work offered him in civilian employment.  So the local board ordered him to work at a local hospital.  There he declined to work.


3
Perhaps he could have made a case before the board for other civilian work, but he didn't attempt it.  Further, he failed to show that the hospital work would have necessarily required him to handle blood, against which he asserts an aversion.


4
Howze further claims that he should have had a II-C deferment as a farmer.  He did not pretend to show the board that others were not available to do his farm work, one of the requirements for this type of deferment.


5
The point that the board failed to reopen the file to consider his classification is without merit.  He tendered to the board at no time a prima facie case for deferment, and no new facts developed after classification that were not available to him to present when he first sought the occupational deferment.  This last point is governed by Petrie v. United States, 9 Cir., 407 F.2d 267.